ORDER

PER CURIAM.
Defendant appeals from the judgment entered by the trial court on a jury verdict finding him guilty of one count of possession of a controlled substance with intent to deliver, in violation of Section 195.211 RSMo (1999), and of two counts of possession of a controlled substance, in violation of Section 195.202 RSMo (1994). The trial court found him to be a prior and persistent offender and a persistent drug offender and sentenced him to thirteen years imprisonment on the possession with intent to deliver count and two one-year terms of imprisonment on the possession counts, to be served concurrently.
No error of law appears and no jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed in accordance with Rule 30.25(b).